EXHIBIT 10.15

[SEARS HOLDINGS LETTERHEAD]

 

  ROBERT D. LUSE     Senior Vice President,   Human Resources

December 20, 2006

Mr. John C. Walden

[Address Omitted]

Dear John,

We are pleased to extend to you our offer to join Sears Holdings Corporation as
EVP, Chief Customer Officer, reporting to Edward S. Lampert, Chairman of the
Board of Directors. In this position, your direct reports will be: EVP, Home
Services; SVP, Direct Commerce; SVP, New Services; and SVP, Customer. We expect
that you will work very closely with the hardlines merchants, particularly until
such time as a Chief Merchant of Sears Holdings may be hired at which time we
would expect close collaboration between you and the Chief Merchant. Additional
responsibilities will be evaluated and discussed between you and the Chairman in
the future. You will also become a member of the Office of the Chairman. Your
start date is to be January 29, 2007. Our 2007 Fiscal year begins February 4,
2007.

The key elements of your compensation package are as follows:

 

  •  

Annual base salary of $750,000. Your base salary will be reviewed on the one
year anniversary of your hire date.

 

  •  

Annual target incentive opportunity of 90% of your base salary, or $675,000. The
annual incentive for each plan year will be payable by April 15 of the following
year, provided that you are actively employed at the payment date.

 

  •  

Participation in the Sears Holdings Corporation 2007 Executive Long Term
Incentive Program (LTIP), subject to the approval of the Compensation Committee,
with a performance period that includes the 2007 through 2009 fiscal years. Your
2007 LTIP target award is $1,200,000 and will be linked to 100% Sears Holdings
EBITDA. The actual amount of the award you receive will depend on the cumulative
EBITDA over the 2007-2009 performance period. The award becomes payable in 2010.
The award is subject to the provisions of the program. The Sears Holdings LTIP
program anticipates annual grants similar to the 2007 LTIP. For example, a 2008
LTIP grant would provide a similar grant amount, with a performance period
covering the 2008 through 2010 fiscal years.

 

  •  

You will receive two grants of restricted stock valued in total at $6,000,000
under the Sears Holdings 2006 Stock Plan, with each respective grant valued at
$3,000,000. The number of restricted shares granted will be determined using the
market closing price of Sears Holdings shares on the grant date. The grant date
will be the first business day of the month following the date upon which we
receive both your executed Executive Agreements (see below) and the approval of
the Compensation Committee of Sears Holdings Board of Directors, or your date of
hire if later. Each of the two restricted stock grants will be subject to
different vesting schedules. One of the $3 million grants will vest in equal
installments (based upon the number of shares granted) on each of the first
three anniversaries of the grant date. Vesting is conditioned upon your
continued active employment with the company, subject to the exception noted in
the paragraph below.

 

  •  

You are asked to sign an Executive Severance / Non-Compete Agreement and an
Executive Non-Disclosure and Non-Solicitation of Employees Agreement. If you are
involuntarily terminated from Sears for any reason other than cause, death,
total and permanent disability, resignation, or retirement after age of 65, you
will receive one (1) year of pay continuation, equal to your base salary and
target annual incentive at the time of termination, subject to mitigation. In
consideration for these severance terms, you agree not to disclose confidential
information and not to solicit employees. You would also agree not to aid,
assist or render services for any ‘Competitor’ (as defined in the agreement) for
one (1)



--------------------------------------------------------------------------------

 

year following termination of employment. The restricted stock grant referenced
above is conditioned upon your signing of these documents which are included
with this letter. In addition, vesting service will be recognized during the one
year salary continuation period with respect to the $3 million restricted stock
grant which vests in equal installments on the first three anniversaries of the
grant date.

 

  •  

You will receive a one time sign-on bonus of $150,000 payable within 30 days
after your start date.

 

  •  

You will be eligible for relocation assistance in accordance with the Sears
Holdings standard relocation policy. To receive relocation assistance, you must
sign a Relocation Repayment Agreement. The Sears Holdings Relocation Policy is
also attached with this offer letter.

 

  •  

You are eligible for 4 weeks paid vacation. Added to this, you will qualify for
six paid National Holidays each year. You are also eligible for four Flexible
Days during the year.

 

  •  

You will be eligible to participate in all retirement and welfare programs on a
basis no less favorable than other executives at your level, in accordance with
the applicable terms of those programs.

 

  •  

This offer is contingent upon satisfactory completion of a background reference
check, employment authorization verification and pre-employment drug test.

John, we are looking forward to you joining Sears Holdings. We are excited about
the important contributions you will make to the company. I look forward to your
acceptance of our offer. If you need additional information or clarification,
please call.

This offer will expire if not accepted within on week from the date of this
letter. To accept, please sign below and return this letter along with the
signed executive agreements.

Sincerely,

 

/s/ Robert D. Luse

Robert D. Luse SVP, Human Resources

Accepted:

 

/s/ John C. Walden

    John C. Walden     Date 12/27/06